Jenkins, P. J.
“Any person interested as distributee or legatee may, after the expiration of one year from the grant of administration, cite the administrator to appear before the ordinary for a settlement of his accounts, or, if the administrator chooses, he may cite all of the distributees to be present at the settlement of his accounts by the ordinary; such settlement shall be conclusive upon the administrator, and upon all the distributees who are present at the hearing.” Civil Code (1910), § 4073. This section of the code does not contemplate that after an administrator has thus cited all the distributees to be present at the settlement of his accounts, and after the distributees *477have appeared and one of them has filed objections to the accounting as made by the administrator, the objecting distributee shall then have the additional right of citing the administrator to appear for a settlement. This is true because the pending proceeding as instituted by the administrator is such as to determine all questions that might be raised by such a subsequent citation on the part of the distributee. Therefore, in the present case, after the objection filed by the distributee under the administrator’s citation had been passed upon by the ordinary, that court did not err in dismissing, such other and additional proceeding undertaken by the distributee; nor did the superior court commit any error in dismissing the appeal entered by the distributee from the judgment of the ordinary in thus dismissing his subsequent and independent proceeding.
Decided November 19, 1919.
Appeal; from Grady superior court—Judge Harrell. March 7, 1919.
8. P. Gain, for plaintiff in error.
B. B. Terrell, contra.

Judgment affirmed.


Stephens and, Smith, JJ., eoneur.